         Case 4:01-cv-01351-JST Document 3638-2 Filed 08/04/21 Page 1 of 3




                              Declaration of Ms. Tammatha Foss

I declare, under penalty of perjury and pursuant to 28 U.S.C. § 1746, as follows:

I.       Background and Qualifications

         1.    My name is Tammatha Foss, Director, Corrections Services at California
               Correctional Health Care Services (CCHCS). In that role, I coordinate activities
               between the Receivership and CDCR. I was appointed to serve in my current role
               in November 2020.

         2.    I have worked at the California Department of Corrections and Rehabilitation
               (CDCR) for twenty-five years in a variety of roles. From 1996 to 2009, I was a
               corrections officer at Pelican Bay State Prison. After serving in administrative
               roles at San Quentin State Prison and CDCR Headquarters from 2009 to 2016, I
               was appointed chief deputy warden at High Desert State Prison, where I served
               from 2016 to 2018. From 2018 to 2019, I was acting warden at Salinas Valley
               State Prison. In 2019, I was appointed as Associate Director of Female Offenders
               Programs and Services.

II.      Introduction of COIVD-19 to CDCR Institutions

         3.    From my duties in my current and prior roles within the CCHCS and CDCR, I am
               familiar with how corrections officers and incarcerated persons interact on a daily
               basis. Corrections officers have frequent, daily, close contact with incarcerated
               persons. Corrections officers work in the housing units in which incarcerated
               persons live and provide them with services throughout the day. In many cases,
               corrections officers provide incarcerated persons their meals, distribute their mail,
               and perform daily safety checks. When incarcerated persons go out to the yard—
               an outdoor space within the grounds of a facility—which they generally do twice
               each day, corrections officers pat them down to ensure they do not have
               contraband both on their way to and from the yard. Incarcerated persons are also
               handcuffed and escorted by a corrections officer, with the officer maintaining
               physical contact to guide the incarcerated person, when not in a secure
               environment, such as moving to another part of the institution or to an outside
               medical appointment. Those in administrative segregation are typically
               handcuffed when out of their cells. When performing their jobs, corrections
               officers are within six feet of incarcerated people frequently throughout their
               shifts; it is not possible for corrections officers to perform their job with social
               distancing precautions.

         4.    Corrections officers perform their work throughout the institution and cannot
               typically remain at one duty station because the allocation of staff resources is
               adjusted to meet the needs of the institution. Officers working their ordinary
               shifts are often reassigned to cover higher-need vacant positions. For example, a
               gym officer may be reassigned for the day to guard a clinic in order to keep the
               clinic operating. There are often insufficient staff resources within one housing



47996920.4                                       1
         Case 4:01-cv-01351-JST Document 3638-2 Filed 08/04/21 Page 2 of 3




               unit or one yard to accommodate these institutional needs without moving staff
               throughout the institution. Emergency transports are also a near daily occurrence
               at each institution, and any available officer may be assigned to assist in that
               transport. Corrections officers also frequently work overtime in housing units and
               yards to which they are not ordinarily assigned, based on availability and need of
               the institution.

III.     CDCR Facilities

         5.    A majority of incarcerated persons in CDCR custody are housed in dormitories
               that are too crowded to allow for social distancing. These accommodations
               typically have one hundred to two hundred bunk beds per room in close proximity
               to one another. To provide more distance during the COVID-19 pandemic, bunk
               beds have been grouped together into cohorts of eight beds. Within a cohort, the
               beds are within six feet of each other, but the cohorts are spaced six feet apart
               from other cohorts.

         6.    Some incarcerated persons are housed in cells, typically two-person cells. Most
               cells have perforated doors or bars rather than solid doors.

         7.    If there is no current COVID-19 outbreak, incarcerated persons spend their days
               in a variety of environments, none of which is conducive to social distancing.
               Typically, incarcerated people spend the day at job assignments in the institution,
               in classrooms, in the yard, or in the dayroom. In most of these environments,
               incarcerated people are with only those people who are in the same housing unit.
               However, in the yard and in jobs, incarcerated people will come into close contact
               with people from other housing units. The institutions do not contain sufficient
               yard or work spaces or sufficient staff to provide each housing unit separate yard
               and work space.

         8.    In some institutions incarcerated people are served meals in their cells. Generally,
               however, incarcerated people eat in a dining hall. Generally, those dining halls
               have tables of four, at which incarcerated persons sit close together with others
               from the same housing unit. During the COVID-19 pandemic, the tables have
               been spaced at least six feet apart from one another.

         9.    Bathroom facilities vary by housing type. Every cell has its own toilet and sink
               and several cells share a single shower. Dormitory housing has group bathrooms,
               generally with a shower area with six shower heads, a large sink area, and a
               common bathroom. It is common for several residents to be in these common
               bathrooms at a time.

         10.   Incarcerated people will often be in close contact with residents of their own and
               other housing units and yards while waiting for services such as laundry, pill
               distribution, telephones, and classrooms. Medical programs also often bring
               incarcerated people from different housing units into close contact, such as
               Enhanced Outpatient Program (“EOP”) groups for mental health, or instances



47996920.4                                      2
         Case 4:01-cv-01351-JST Document 3638-2 Filed 08/04/21 Page 3 of 3




                where ten to twenty incarcerated people wait together in a holding area to be
                called in for medical appointments. When visitation is available, incarcerated
                people are held in a holding area after completing visitation and are often in close
                contact there with people from other housing units. Although visitation was
                suspended from March 2020 through April 2021, since April, limited visitation
                has been available in institutions without a recent outbreak consistent with the
                Roadmap to Reopening plan.

         11.    Incarcerated people also share a large number of high-touch objects and surfaces
                such as telephones, showers, tables and chairs, door handles, and water fountains.
                While some of these surfaces, such as showers and telephones, are now cleaned
                between each use, many are not.

         I declare that the foregoing is true and correct.

         Executed on this 4th day of August, 2021, at Sacramento, California.



                                                              ______________________________
                                                              Tammatha Foss




47996920.4                                          3
